Title: To George Washington from Arthur St. Clair, 4 February 1782
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Camp near Osbornes Febry 4th 1782
                  
                  Your very obliging Letter of the 30th of November came to Hand a few Days ago and the Resolve of Congress enclosed in it was immediatly communicated to the Troops with which they appeared to be highly satisfied.
                  Nothing could have been more acceptable than the kind Manner your Excellency has been pleased to speak of my Conduct—I do indeed aspire to your Approbation, and flatter myself that in all Events, whether fortunate or otherwise, I shall never do any thing to forfeit your Esteem—I believe I should have succeeded against Wilmington, tho my Aprehensions were not entirely groundless.  The Town having been covered on the land-side with five good Redoubts mutually defending each other, and a Brick Church and House fortified as an inner Line—These would however have been overcome, for I have ever been most struck with Difficultys at a Distance, and have learned to dispise them when it becomes necessary to encounter them—But the Reputation of a Soldier and a Lady are very much alike in this Respect that, if either has been once blown upon, how unjustly soever, the least Breath is capable to destroy them for ever.
                  I joined General Greene on the 3d of January after a March of fifty seven Days, during which we had a great deal of bad Weather yet notwithstanding averaged about eleven Miles per Day for each Day, without Injury to the Troops, who performed it without Murmur or Discontent—since our Arrival the Ennemy have not shewn their Noses and I believe are impressed with the Idea that my Detachment was a very great One.
                  The Situation of my private Affairs do require my Attention to them this Summer, which if I do not give, they must go to absolute Ruin;  I therefore propose to leave this Country with that View about the first of April if Circumstances will admit it, and I think it highly probable that if we have no Opportunity to fight the Ennemy by that Time it will not happen at all—they will either evacuate this Country entirely or content themselves with holding Charles Town untill a Treaty of Peace shall take Place—an Event their Officers think very near—I hope however we shall not think it so near as to neglect the necessary Preparations for carrying on the War—which is much to be feared, if not prevented by your Excellencys having your Residence this Winter in Philadelphia.
                  Congress have lately, I have been informed, vested your Excellency with Powers to employ such general Officers as you shall think proper—the Others to retire upon half Pay until called for—I am very loth to leave the Army whilst the War continues, and yet I cannot think it will be possible for me to return to this Country, not from any Dislike to the Service here, but simply from the Situation of my Family and Affairs—I could wish that your Excellency would not absolutely determine for my retiring before I have the Pleasure to see You, or that you hear from me again on that Subject again.  With every Wish for your Happiness, and sincere Esteem and Attachment, I am Sir your most obedient Servant
                  Ar. St Clair
               